Citation Nr: 1111934	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Although the Veteran submitted of entitlement to service connection claim for posttraumatic stress disorder (PTSD), the Veteran's July 2007 claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that was named in his claim, but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's July 2007 claim of entitlement to service connection for PTSD reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, including depression, not otherwise specified; major depressive disorder, without psychotic features; and dysthymia.  Id.  Thus, the claim is more appropriately captioned as seen on the title page of this decision and will be addressed as such herein.

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the evidence of record demonstrated current diagnoses of depression, not otherwise specified; major depressive disorder, without psychotic features; dysthymia; polysubstance abuse; and a working diagnosis of PTSD.  See 38 C.F.R. § 4.125 (2010) (requiring PTSD diagnoses to conform to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (4th ed.)).  The evidence of record also included diagnoses specifically ruling out PTSD.  

The Veteran submitted statements and testified at a Board hearing about inservice events that are capable of lay observation that he claimed were the genesis of his current psychiatric disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Specifically, the Veteran reported that a fellow service member died in a bunk right next him.  Additionally, while serving in the Republic of Vietnam, the Veteran stated that he made regular trips between Phan Rang and Nha Trang during which he and another service member were stranded over night on one occasion.  While stranded, the Veteran took cover in a rice patty and claimed that he encountered "a lot" of snakes.  On this and other trips, the Veteran reported hearing noise associated with combat and fearing that he would be attacked.  On another occasion, the vehicle the Veteran was operating got stuck, and he was forced to walk 5 miles back to base.  The Veteran also described an event wherein he was using an axe to break pallets apart.  At some point, the axe got entangled in a cord of some type, causing it to spring toward his body, striking him on the shoulder.  The Veteran also asserted that he participated in combat, firing small arms at enemy soldiers, including while on guard duty.  He also reportedly witnessed a detonator exploding in a fellow service member's hand.  Upon arriving in Cam Ranh Bay, the Veteran claimed that he was scared by friendly mortar fire and dove into a foxhole, resulting in an abrasion on his forehead.  He also claimed that he witnessed a fellow service member accidently catch himself on fire on two separate occasions.  

The Board finds there is an indication that a current acquired psychiatric disorder or disorders may be related to the Veteran's active duty service and/or an event therein.  The evidence of record does not, however, include sufficient competent evidence linking a current acquired psychiatric disorder to his active duty service or any event therein.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for a psychiatric disorder during the pendency of this appeal.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the presence and nature of any present psychiatric disorder.  The examiner must specifically opine as to whether any current psychiatric disorder was incurred in or due to the Veteran's active duty service.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

